UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7699


MICHAEL T. STEPHENS,

                Plaintiff - Appellant,

          v.

GARY KUBIC; PHILIP A. FOOT; CHARLES ALLEN; JO ANN DEBOE;
CHARLES BUSH, Doctor; NURSE HOLDEN; NURSE CARLISLE; SUSAN
FOOT;   PAROLE AGENT  ROWELL;  SOUTHERN  HEALTH   PARTNERS
INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-00329-CMC)


Submitted:   July 14, 2010                 Decided:   July 22, 2010


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Stephens, Appellant Pro Se. Marshall Hodges Waldron,
Jr., GRIFFITH & SADLER, PA, Beaufort, South Carolina; Elliott T.
Halio, HALIO & HALIO, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael T. Stephens appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have   reviewed      the   record    and    find      no    reversible         error.

Accordingly,    we     deny    Stephens’s    motion        for    appointment      of

counsel and affirm for the reasons stated by the district court.

Stephens v. Kubic, No. 4:08-cv-00329-CMC (D.S.C. Aug. 21, 2009).

We   dispense   with    oral   argument     because    the       facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      2